Exhibit 10.2

 

COMPENSATION AND SEVERANCE AGREEMENT

 

(initially effective March 21, 2001, “Effective Date”)

(amended and restated February 5, 2004)

 

THIS COMPENSATION AND SEVERANCE AGREEMENT (this “Agreement”), is amended and
restated effective as of the 5th day of February, 2004, by and between
RESTORATION HARDWARE, INC., a corporation incorporated under the laws of
Delaware (the “Company”), and Gary G. Friedman (“Officer”).

 

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of Officer and, in
the event of a threat or occurrence of a Change in Control, to ensure Officer’s
continued dedication and efforts in such event without undue concern for
Officer’s personal financial and employment security; and

 

WHEREAS, in order to encourage Officer to remain in the employ of the Company,
particularly in the event of a threat or the occurrence of a Change in Control,
the Company desires to enter into this amended and restated Agreement with
Officer;

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

1. Integration with Other Agreements. This Agreement was initially executed
substantially contemporaneously with a letter dated March 15, 2001 offering
Officer employment with the Company (“Offer Letter”), stock option agreements
and notices of grant of stock options referenced in the Offer Letter, agreements
to participate in a preferred stock financing and an agreement to purchase
common stock of the Company as described in the Offer Letter.  The provisions of
Sections 11 through 17 of this Agreement shall generally apply with respect to
the Offer Letter and the stock option agreements and the rights and obligations
thereunder.

 

2. Definitions.

 

2.1. Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the Termination Date (as
hereinafter defined) but not paid as of the Termination Date, including, without
limitation, (i) Base Salary, (ii) reimbursement for reasonable and necessary
expenses incurred by Officer on behalf of the Company during the period ending
on the Termination Date, and (iii) vacation pay.

 

2.2. Base Salary. “Base Salary” shall mean the base salary as set forth in
Section 3.1 or, on any date, the amount of Officer’s annual base salary in
effect immediately prior thereto (or, if greater, the rate in effect immediately
before a reduction in rate that constitutes Good Reason), and shall include all
amounts of Officer’s base salary that are deferred under the qualified and
non-qualified employee benefit plans of the Company or any other agreement or
arrangement.

 

2.3. Bonus Amount. “Bonus Amount” shall mean 100% of the last annual bonus paid
or payable to Officer prior to the Termination Date or, in connection with a
termination under

 

--------------------------------------------------------------------------------


 

Section 4.1(b), Officer’s target bonus for the fiscal year in which the Change
in Control occurs if such target bonus is greater than the last annual bonus
paid to Officer.

 

2.4. Cause. A termination of employment is for “Cause” if Officer has been
convicted of a felony involving fraud, dishonesty, or physical harm to any
person, or the termination is evidenced by a resolution adopted in good faith by
two-thirds of the Board to the effect that Officer (i) intentionally and
continually failed substantially to perform Officer’s reasonably assigned duties
with the Company (other than a failure resulting from Officer’s incapacity due
to physical or mental illness or from Officer’s assignment of duties that would
constitute Good Reason (as hereinafter defined)), which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to Officer specifying the manner in
which Officer has failed substantially to perform, or (ii) intentionally engaged
in conduct which is demonstrably and materially injurious to the Company;
provided, that no termination of Officer’s employment shall be for Cause as set
forth in clause (ii) above until (a) there shall have been delivered to Officer
a copy of a written notice setting forth that Officer was guilty of the conduct
set forth in clause (ii) and specifying the particulars thereof in detail, and
(b) Officer shall have been provided an opportunity to be heard in person by the
Board (with the assistance of Officer’s counsel if Officer so desires). No act,
nor failure to act, on Officer’s part shall be considered “intentional” unless
Officer has acted, or failed to act, with a lack of good faith and with a lack
of reasonable belief that Officer’s action or failure to act was in the best
interest of the Company.

 

2.5. Change in Control. “Change in Control” shall mean any of the following:

 

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”)) immediately after which such Person has
Beneficial Ownership (as the term “beneficial ownership” is defined under Rule
13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

 

(b) The individuals who, as of date this Agreement is approved by the Board, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, that if the appointment, election or
nomination for election by the Company’s stockholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new

 

2

--------------------------------------------------------------------------------


 

director shall, for purposes of this Agreement, be considered a member of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest;

 

(c) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization satisfies the conditions set forth in
clauses (1) and (2) below (any transaction(s) meeting the requirements of
clauses (1) and (1) below being referred to herein as “Non-Control
Transactions”):

 

(1) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

 

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation;

 

(d) A complete liquidation or dissolution of the Company; or

 

(e) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary); and

 

(f) Any other event that at least two-thirds of the Incumbent Board in its sole
discretion shall determine constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur; provided further that no Change of

 

3

--------------------------------------------------------------------------------


 

Control shall be deemed to have occurred under (a) or (c) merely because
individuals and entities who, individually, as the Effective Date have
Beneficial Ownership of at least 5% of the Voting Securities have, immediately
after the transaction described in (a) or (c) above, Beneficial Ownership, in
the aggregate, of more than 50% of the Voting Securities of the Company or
successor or parent thereof if both (i) no one such individual or entity has,
immediately after such a transaction, Beneficial Ownership of more than 50% and
(ii) the transaction does not result in the Company or successor or parent
thereof becoming a private company.

 

Notwithstanding anything contained in this Agreement to the contrary, if
Officer’s employment is terminated prior to a Change in Control and the Board
determines that such termination (i) was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control and who subsequently effectuates a Change in Control (a “Third
Party”) or (ii) otherwise occurred in connection with, or in anticipation of, a
Change in Control which actually occurs, then, for all purposes of this
Agreement, the date of a Change in Control with respect to Officer shall mean
the date immediately prior to the date of such termination of Officer’s
employment.

 

2.6. Company. The “Company” shall mean Restoration Hardware, Inc. and shall
include its “Successors and Assigns” (as hereinafter defined).

 

2.7. Disability. “Disability” shall mean a physical or mental infirmity which
either (i) impairs Officer’s ability to substantially perform Officer’s duties
with the Company for a period of one hundred eighty (180) consecutive days or
(ii) is expected to so impair Officer for a period of at least one year or (iii)
entitles Officer to long-term disability benefits under a long-term disability
policy maintained by the Company; provided, that Officer has not returned to
Officer’s full-time employment prior to the Termination Date as stated in the
Notice of Termination (as hereinafter defined).

 

2.8. Good Reason.

 

(a) “Good Reason” shall mean the occurrence after a Change in Control of any of
the events or conditions described in subsections (i) through (vi) hereof:

 

(i) (A) a change in Officer’s status, title, position or responsibilities which
represents a material adverse change from Officer’s status, title, position or
responsibilities (including reporting responsibilities) at any time within
ninety (90) days preceding the date of either such change or a Change in Control
or at any time thereafter, (B) the assignment to Officer of any duties or
responsibilities which are inconsistent with Officer’s status, title, position
or responsibilities; or (C) any removal of Officer from or failure to reappoint
or reelect Officer to any of such offices or positions, except in connection
with the termination of Officer’s employment for Disability, Cause, as a result
of Officer’s death or by Officer other than for Good Reason; provided that
changes in Officer’s responsibilities due to the fact that the Company or its
successor becomes a standalone private company or a standalone division or
subsidiary of a public company will not constitute Good Reason so long as
Officer continues as Chief

 

4

--------------------------------------------------------------------------------


 

Executive Officer of the Company (or successor or parent thereof, as the case
may be) or such division or subsidiary;

 

(ii) reduction in Officer’s Base Salary to a level below that in effect at any
time within ninety (90) days preceding the date of such reduction or a Change in
Control or at any time thereafter (except to the extent such reduction is part
of a comprehensive reduction in salary applicable to employees of the Company
generally so long as the reduction applicable to Officer is comparable to the
reduction applied to other senior executives of the Company), or any failure to
pay or provide Officer any compensation or benefits, to which Officer is
entitled within ten (10) business days of the later of the date that such
compensation or benefits were due or the date that Officer gives the Company
written demand to the Board for such payment;

 

(iii) the Company’s requiring Officer to be based at any place that is (A)
outside a 40-mile radius from Officer’s prior job location or Officer’s
residence prior to implementation of such requirement or a Change in Control and
(B) more than 10 miles farther from Officer’s residence than his prior job
location, except for reasonably required travel on the Company’s business which
is not materially greater than prior such required travel;

 

(iv) the failure by the Company to (A) provide Officer with an annual bonus
opportunity at least equal to that in effect at the Effective Date or at any
time within ninety (90) days preceding the date of the Change in Control or at
any time thereafter, or (B) provide Officer with compensation and benefits
(other than severance), in the aggregate, substantially equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
other employee benefit plan, program and practice in which Officer was
participating at any time within the prior ninety (90) days or within ninety
(90) days preceding the date of the Change in Control or at any time thereafter
or which are provided to other similarly situated executives of the Company,
provided in each case that Officer is not provided with cash compensation equal
to the value of the amount by which such benefits are reduced;

 

(v) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty (60) days;

 

(vi) the failure of the Company to obtain an agreement from any Successors and
Assigns (as hereinafter defined) to assume and agree to perform this Agreement,
as contemplated in Section 6 hereof or any other material breach of this
Agreement by the Company or Successor or Assign.

 

(b) Any event or condition described in this Section 2.8 which occurs prior to a
Change in Control, but which the Board determines (i) was at the request of a
Third Party, or (ii) otherwise arose in connection with, or in anticipation of,
a Change in Control which actually occurs, shall constitute Good Reason for
purposes of this Agreement notwithstanding that it occurred prior to the Change
in Control.

 

5

--------------------------------------------------------------------------------


 

(c) Good Reason shall also exist outside the context of a Change in Control
(i) if the Company causes Officer to cease at any time to be the Chief Executive
Officer of the Company, (ii) if the Company causes officer to cease at any time
to be a director of the Company, (iii) upon a breach by the Company of its
obligations under this Agreement after written notice from Officer and an
opportunity to cure within 15 days and if the Company has failed to timely
effect such cure, or (iv) upon any material reduction in salary or
responsibilities of Officer other than to the extent such reduction is part of a
comprehensive reduction in salary applicable to employees of the Company
generally so long as the reduction applicable to Officer is comparable to the
reduction applied to other senior executives of the Company.  For the avoidance
of doubt, the foregoing definition of “Good Reason” shall only be applicable
outside the context of a Change in Control.  If there is a Change in Control,
the definition of whether Good Reason exists shall be determined solely by
Section 2.8(a) and Section 2.8(b) of this Agreement.

 

(d) Officer’s right to terminate Officer’s employment pursuant to this Section
2.8 shall not be affected by Officer’s incapacity due to physical or mental
illness. Any change or event that would otherwise constitute Good Reason under
this Section 2.8 shall constitute Good Reason only with respect to a termination
of employment by Officer within ninety (90) days of the later of (i) the date of
such change or event or (ii) the date that Officer receives written notice of
such change or event.  If more than one change or event shall occur which alone
or in the aggregate constitutes Good Reason, then for purposes of the preceding
sentence Good Reason shall be deemed to have occurred on the last such change or
event to occur.

 

2.9. Notice of Termination. “Notice of Termination” shall mean a written notice
from the Company of termination of Officer’s employment which indicates the
specific termination provision in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Officer’s employment under the provision so indicated.

 

2.10. Pro-Rata Bonus. “Pro-Rata Bonus” shall mean an amount equal to the Bonus
Amount multiplied by a fraction the numerator of which is the number of days in
the fiscal year through the Termination Date and the denominator of which is
365.

 

2.11. Successors and Assigns. “Successors and Assigns” shall mean a corporation
or other entity acquiring all or substantially all the assets and business of
the Company (including this Agreement), whether by operation of law or
otherwise.

 

2.12. Termination Date. “Termination Date” shall mean (i) in the case of
Officer’s death, Officer’s date of death, (ii) in the case of Good Reason, the
last day of Officer’s employment, and (iii) in all other cases, the date
specified in the Notice of Termination; provided, that if Officer’s employment
is terminated by the Company or due to Disability, the date specified in the
Notice of Termination shall be at least thirty (30) days from the date the
Notice of Termination is given to Officer; and provided, further, that in the
case of Disability Officer shall not have returned to the full-time performance
of Officer’s duties during such period of at least thirty (30) days.

 

6

--------------------------------------------------------------------------------


 

3. Compensation and Officer Obligations

 

3.1 Compensation.  Officer’s Base Salary shall be $500,000 per year (less
applicable withholding taxes) effective September 3, 2003, to be paid in
installments in accordance with the Company’s standard payroll practices. 
Officer’s Base Salary may be subject to increase at least annually during
Officer’s employment.  Adjustments will be at the sole discretion of the Board
or the Compensation Committee of the Board and may be based upon milestones that
are set by the Compensation Committee in advance.  The first such review of Base
Salary for possible increase following the effective date of this amended and
restated Agreement set forth above shall be considered by the Board or the
Compensation Committee during April of 2004.

 

3.2 Bonus.  Officer will be eligible for annual bonus compensation in an amount
up to 100% of Base Salary, with the amount actually payable based on the level
of achievement of performance goals determined by the Board or the Compensation
Committee; provided, however, that if the Officer achieves his stretch
performance goals, as determined by the Board or the Compensation Committee,
such annual bonus amount shall automatically increase to up to 150% of Base
Salary.  The Board or the Compensation Committee shall determine Officer’s
bonus, if any, for the 2003 fiscal year of the Company during April of 2004. 
The performance goals and stretch performance goals shall be based primarily
upon financial performance metrics for the Company and shall be set for each
fiscal year at approximately the same time that the Company’s annual budget for
such fiscal year is established.

 

3.3 Stock Options.  In addition to those stock options granted prior to the
amendment and restatement of this Agreement, Officer will be awarded the
following stock option grants subject to approval of the Board or the
Compensation Committee as appropriate:

 

(a) A stock option to acquire 500,000 shares of the common stock of the Company
at an exercise price per share equal to the greater of $4.50 per share and the
fair market value of one share of the Company’s common stock on the date of
grant; and

 

(b) A stock option to acquire 500,000 shares of the common stock of the Company
at an exercise price per share equal to $9.00.

 

Each of the foregoing stock options shall have a ten year term and shall vest in
accordance with the Company’s standard four year vesting schedule, subject to
earlier vesting as provided in Section 4.1 of this Agreement.

 

3.4 Reimbursement of Expenses.  Officer will be entitled to reimbursement of
reasonable expenses, including attorney’s fees, incurred by Officer in
negotiating the terms of this amended and restated Agreement, not to exceed
$10,000 unless approved by the Board.

 

3.5 Officer Obligations. During the term of this Agreement, and excluding any
periods of vacation and sick leave to which Officer is entitled, Officer agrees
to devote his full time and attention spent on business matters to the business
and affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Officer by the Company that do not constitute Good
Reason, to use Officer’s reasonable best efforts to perform faithfully and

 

7

--------------------------------------------------------------------------------


 

efficiently such responsibilities; provided, that it shall not be a violation of
this Agreement for Officer to, without limitation, (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (iii) manage personal
investments and (iv) perform such other activities as the Board may approve, so
long as such activities do not interfere materially with the performance of
Officer’s responsibilities as an employee of the Company. It is expressly
understood and agreed that to the extent that any such activities have been
either (i) conducted by Officer and disclosed to the Board prior to the
Effective Date or (ii) approved by the Board prior the date of a Change of
Control, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) shall not thereafter be deemed to interfere
with the performance of Officer’s responsibilities to the Company.

 

4. Termination of Employment.

 

4.1. Termination Benefits. If, during the term of this Agreement, Officer’s
employment with the Company shall be terminated, Officer shall be entitled to
the following compensation and benefits:

 

(a) If Officer’s employment with the Company shall be terminated (i) by the
Company for Cause or Disability, (ii) by reason of Officer’s death, (iii) due to
Officer’s retirement pursuant to the Company’s policies applying to executive
officers generally, or (iv) by Officer other than for Good Reason, the Company
shall pay to Officer the Accrued Compensation;

 

(b) If Officer’s employment with the Company shall be terminated other than as
specified in Section 4.1(a) within eighteen (18) months following a Change in
Control, Officer shall be entitled to the following:

 

(i) the Company shall pay Officer all Accrued Compensation and a Pro-Rata Bonus;

 

(ii) the Company shall pay Officer as severance pay and in lieu of any further
compensation for periods subsequent to the Termination Date, an amount in cash
equal to three (3) times the sum of (A) the Base Salary and (B) the Bonus
Amount;

 

(c) If Officer’s employment with the Company shall be terminated (i) by Officer
for Good Reason not within eighteen (18) months following a Change in Control or
(ii) for any other reason that is not specified in Section 4.1(a) or (b),
Officer shall be entitled to the following:

 

(i) the Company shall pay Officer all Accrued Compensation and a Pro-Rata Bonus;

 

(ii) the Company shall pay Officer as severance pay and in lieu of any further
compensation for periods subsequent to the Termination Date, continuation of

 

8

--------------------------------------------------------------------------------


 

Officer’s Base Salary in periodic installments in accordance with the Company’s
normal payroll practice, for 12 months following Termination Date or such longer
period so that Officer receives an aggregate minimum amount of such payments
equal to $750,000;

 

(iii) Officer shall be entitled to continue medical benefit coverage for himself
and his eligible dependents until the later of the date that Officer becomes
entitled to medical benefits from another employer or the end of the period of
Base Salary continuation, subject to Officer’s payment of applicable premiums,
if any, at the same rate that would have applied had Officer remained an officer
of the Company;

 

(iv) Each stock option granted to Officer by the Company on or prior to the end
of the Company’s first fiscal quarter for fiscal 2004 shall automatically
accelerate and become immediately exercisable (to the extent outstanding at the
time and not previously exercisable) for fully vested shares and any vesting
repurchase rights with respect to shares previously acquired thereunder shall
lapse;

 

(v) Each stock option granted to Executive (other than the options referred to
in (iv) above) shall automatically accelerate and become immediately exercisable
(to the extent outstanding at the time but not otherwise fully exercisable) for
fully vested shares and any vesting repurchase rights with respect to shares
previously acquired thereunder shall lapse, but in each case solely to the
extent that such options or shares would have vested during the period of Base
Salary continuation, had Executive remained employed with the company throughout
such period.

 

(vi) To the extent that stock options that are outstanding upon such a
termination vest solely by reason of (iv) and (v) above, such options shall not
remain exercisable for longer than three months following termination of
employment.

 

(d) The amounts provided for in Sections 4.1(a) and 4.1(b)(i) shall be paid in a
single lump sum cash payment within thirty (30) days after the Termination Date
(or earlier, if required by applicable law).  The amounts provided for in
Section 4.1(b)(ii) shall be paid in twelve (12) equal monthly installments
following the Termination Date or such greater number of additional monthly
installments to yield an aggregate minimum payment of $750,000.

 

(e) In the event that Officer breaches this Agreement, including, but not
limited to, the provisions set forth in Section 9.1, all payments under Sections
4.1(b)(ii) and 4.1(c)(ii) shall cease after Officer has been given notice of the
breach and an opportunity to cure within 15 days of such notice and if Officer
has failed to timely effect such cure, and thereafter the Company shall have no
further obligations under Sections 4.1(b)(ii) and 4.1(c)(ii).

 

9

--------------------------------------------------------------------------------


 

(f) Officer shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Officer in any subsequent employment.

 

4.2. Other Benefit Policies. The severance pay and benefits provided for in
Section 4.1 shall be in lieu of any other severance or termination pay to which
Officer may be entitled under any Company severance or termination plan,
program, practice or arrangement. The Officer’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices
then in effect. The Company may condition the payment to Officer of severance
benefits pursuant to Section 4.1(b)(ii) or 4(c)(ii) upon Officer’s delivery of a
reasonable form of release in favor of the Company containing customary terms
and conditions for the release of employment related claims. Nothing in this
Agreement shall alter Officer’s status as an “at will” employee of the Company.

 

4.3 Notice of Termination. Any purported termination of Officer’s employment by
the Company shall be communicated by Notice of Termination to Officer. For
purposes of this Agreement, no such purported termination shall be effective
without such Notice of Termination.

 

5. Change in Control Option Acceleration.  In the event of a Change in Control,
each stock option granted to Officer by the Company shall automatically
accelerate and become immediately exercisable (to the extent outstanding at the
time and not previously exercisable and whether or not the option will be
assumed by a successor (or parent) or otherwise continued) for fully vested
shares and any vesting repurchase rights with respect to shares previously
acquired thereunder shall lapse.  If the option is not assumed or otherwise
continued following the Change in Control, the option shall become exercisable
for fully vested shares immediately before the Change in Control.

 

6. Excise Tax Payments.

 

6.1 In the event that any payment or benefit (within the meaning of Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)) to
Officer or for Officer’s benefit, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, Officer’s employment with the Company or a Change in
Control (a “Payment” or “Payments”), would be subject to the excise tax imposed
by Code Section 4999, or any interest or penalties are incurred by Officer with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Officer will be entitled to receive an additional payment (a “Gross-Up Payment”)
in an amount such that after payment by Officer of all taxes (including any
interest or penalties (other than interest and penalties imposed by reason of
Officer’s failure to file timely a tax return or pay taxes shown due on
Officer’s return) imposed with respect to such taxes and the Excise Tax),
including any Excise Tax imposed upon the Gross-Up Payment, Officer retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

10

--------------------------------------------------------------------------------


 

6.2 An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
by the Company. The Company shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to Officer within fifteen (15) days of the Termination Date, if
applicable, or such other time as requested by Officer (provided Officer
reasonably believes that any of the Payments may be subject to the Excise Tax).
If requested by Officer, the Company shall furnish Officer, at the Company’s
expense, with an opinion reasonably acceptable to Officer from the Company’s
accounting firm (or an accounting firm of equivalent stature reasonably
acceptable to Officer) that there is a reasonable basis for the Determination.
Any Gross-Up Payment determined pursuant to this Section 6.2 shall be paid by
the Company to Officer within five (5) days of receipt of the Determination.

 

6.3 As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”).

 

(a) An Underpayment shall be deemed to have occurred (i) upon notice (formal or
informal) to Officer from any governmental taxing authority that Officer’s tax
liability (whether in respect of Officer’s current taxable year or in respect of
any prior taxable year) may be increased by reason of the imposition of the
Excise Tax on a Payment or Payments with respect to which the Company has failed
to make a sufficient Gross-Up Payment, (ii) upon a determination by a court, or
(iii) by reason of determination by the Company (which shall include the
position taken by the Company, together with its consolidated group, on its
federal income tax return). If an Underpayment occurs, Officer shall promptly
notify the Company and the Company shall promptly, but in any event at least
five (5) days prior to the date on which the applicable government taxing
authority has requested payment, pay to Officer an additional Gross-Up Payment
equal to the amount of the Underpayment plus any interest and penalties (other
than interest and penalties imposed by reason of Officer’s failure to file
timely a tax return or pay taxes shown due on Officer’s return) imposed on the
Underpayment.

 

(b) An Excess Payment shall be deemed to have occurred upon a Final
Determination (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which Officer
had previously received a Gross-Up Payment. A “Final Determination” shall be
deemed to have occurred when Officer has received from the applicable government
taxing authority a refund of taxes or other reduction in Officer’s tax liability
by reason of the Excise Payment and upon either (i) the date a determination is
made by, or an agreement is entered into with, the applicable governmental
taxing authority which finally and conclusively binds Officer and such taxing
authority, or in the event that a claim is brought before a court of competent
jurisdiction, the date upon which

 

11

--------------------------------------------------------------------------------


 

a final determination has been made by such court and either all appeals have
been taken and finally resolved or the time for all appeals has expired or (ii)
the statute of limitations with respect to Officer’s applicable tax return has
expired. If an Excess Payment is determined to have been made, the amount of the
Excess Payment shall be treated as a loan by the Company to Officer, which loan
Officer must repay to the Company together with interest at the applicable
federal rate under Code Section 7872(f)(2); provided, that no loan shall be
deemed to have been made and no amount will be payable by Officer to the Company
unless, and only to the extent that, the deemed loan and payment would either
reduce the amount on which Officer is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999.

 

6.4 Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

 

7. Cooperation. Notwithstanding anything to the contrary contained herein,
payment of the amounts specified in Section 4.1(b)(ii) hereof is conditional
upon Officer cooperating with the Company in connection with any Change of
Control or proposed Change of Control and all matters relating to Officer’s
employment with the Company and assisting the Company as reasonably requested in
transitioning Officer’s responsibilities to Officer’s replacement as well as
upon Officer refraining from doing or saying anything derogatory about the
Company or its businesses or personnel; provided, that Officer shall not be
required to perform any duties or take any action that would constitute Good
Reason.

 

8. Confidential Information. Officer shall hold in confidence for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company and its businesses, which shall have been obtained by Officer
prior to or in the course of Officer’s employment by the Company and which was
not and is not public knowledge (other than by acts by Officer in violation of
this Agreement) (“Confidential Information”). Whether before or after
termination of the Officer’s employment with the Company, Officer shall not,
without the prior written consent of the Company, communicate or divulge any
Confidential Information, other than to the Company and to those persons or
entities designated by the Company or as otherwise is reasonably necessary for
Officer to carry out his responsibilities as an executive of the Company except
that Officer may make disclosure of Confidential Information to an attorney or
advisor representing Officer in connection with the matters covered by this
Agreement solely to the extent necessary to protect Officer’s interest under
this Agreement and only if the attorney or advisor agrees to confidentiality
restrictions for the benefit of the Company that are as restrictive as those set
forth in this Agreement. In no event shall an asserted violation of the
provisions of this Section 8 constitute a basis for deferring or withholding any
amounts otherwise payable to Officer under this Agreement.

 

12

--------------------------------------------------------------------------------


 

9.  Non-Solicitation.

 

9.1. Non-Solicitation. Officer agrees that from the date hereof to the sooner to
occur of (i) the end of the twelfth month following the Termination Date or (ii)
the second anniversary of the date of the Change in Control, Officer will not:

 

(a) Solicit, raid, entice or induce, either directly or through a third party,
any person then employed by the Company or who was employed by the Company
within the preceding twelve months to be employed by another person, or either
directly or through a third party hire or otherwise employ any person then
employed by the Company or who was employed by the Company within the preceding
twelve months;

 

(b) Assist a competitor or other employer in taking such action set forth in
Section 9.1(a);

 

(c) Directly or indirectly work for or make a significant investment in a
Competitor including by becoming an employee, officer, director, consultant,
stockholder, partner, consultant or other similar arrangement, unless and solely
to the extent that Officer can demonstrate that any action that otherwise would
contravene this Section 9.1(c) was done without use in any way of Confidential
Information; provided, that nothing in this Agreement shall be deemed to
prohibit Officer from owning not more than five percent (5%) of any class of
publicly traded securities of a Competitor.   “Competitor” shall mean (a) a
retail company, including without limitation, a subsidiary or business unit of
such company, where an aggregate of 25% or more of its revenue (including
revenue of any subsidiary or business unit) is derived from the home furnishings
business, including without limitation, lighting, floor covering, furniture,
hardware and tools, or hard goods business or (b) a manufacturer, supplier or
other vendor that has a material vendor relationship with the Company.

 

9.2. Remedies.  Officer agrees that any breach or threatened breach by Officer
of Section 9.1 will entitle the Company, in addition to any other legal remedies
available to it, to apply to any court of competent jurisdiction to enjoin the
breach or threatened breach, it being acknowledged and agreed that any such
material breach will cause irreparable injury to the Company and that any
damages will not provide adequate remedies to the Company.

 

10. Exclusive Remedy. Officer’s right to the compensation and benefits to which
he may become entitled pursuant to Section 4.1, Section 4.2, Section 5 and
Section 6 shall be Officer’s sole and exclusive remedy for any termination of
Officer’s employment. The payments, severance benefits and severance protections
provided to Officer pursuant to this Agreement are provided in lieu of any
severance payments, severance benefits and severance protections provided in any
other plan or policy of the Company, except as may be expressly provided in a
written agreement between the Company and Officer entered into after the date of
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
prevent or limit Officer’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company (except for
any severance or termination policies, plans, programs or practices) and for
which

 

13

--------------------------------------------------------------------------------


 

Officer may qualify, nor shall anything herein limit or reduce such rights as
Officer may have under any other agreements with the Company (except for any
severance or termination agreement). Amounts which are vested benefits or which
Officer is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.

 

11. Successors; Binding Agreement.

 

11.1. This Agreement shall be binding upon and shall inure to the benefit of the
Company and its Successors and Assigns, and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

 

11.2. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Officer or Officer’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Officer’s legal
personal representative.

 

12. Notice. Notices and all other communications provided for in this Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other; provided, that all notices to the Company
shall be directed to the attention of the Board with a copy to the Secretary of
the Company. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

 

13. Settlement of Claims. Except as expressly provided herein, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against Officer or others, provided that
all amounts payable hereunder shall be subject to all applicable tax
withholding.

 

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Officer and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party that is not expressly set forth in this Agreement.

 

15.  Governing Law; Arbitration

 

(a) The Company and Officer agree that any existing or future dispute,
controversy, claim or action (“dispute” or “claim”) arising out of the hiring or
employment of

 

14

--------------------------------------------------------------------------------


 

Officer by the Company, the termination of that employment, or arising under
this Agreement shall be resolved by final and binding arbitration.  Such
arbitration shall occur in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association.

 

(b)  Scope of Disputes and Claims to Be Arbitrated  Company and Officer
understand and agree that this Agreement shall apply to any and all disputes
arising from or relating to Officer’s hiring, employment with or termination of
employment by the Company or arising under this Agreement.  This agreement to
arbitrate applies to disputes arising in tort or contract, pursuant to statute,
regulation or otherwise, now in existence or which may in the future be enacted,
amended or judicially recognized, including but not limited to the following:

 

(i)        claims for fraudulent inducement of contract or breach of contract or
contractual obligation, whether such alleged contract or obligation be oral,
written, express, or implied by fact or law;

 

(ii)       claims of fraud, or wrongful termination, including violation of
public policy and constructive discharge;

 

(iii)      claims of discrimination or harassment under any and all state and
federal statutes that prohibit discrimination in employment, as well as claims
for violation of any other state or federal statute except as set forth below;

 

(iv)      claims of non-payment or incorrect payment of wages, commissions,
bonuses, severance, Officer fringe benefits, stock options and the like, whether
such claims be pursuant to alleged express or implied contract or obligation,
equity, the California Labor Code, the Fair Labor Standards Act, the Officer
Retirement Income Securities Act, and any other local, state or federal law
concerning wages, compensation or Officer benefits;

 

(v)       claims for infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, violation of
public policy, defamation, unfair business practices, and any other tort or
tort-like causes of action relating to or arising from the employment
relationship or the formation or termination thereof; and

 

(vi)      claims arising out of or relating to the grant, exercise, vesting
and/or issuance of equity in the Company or options to purchase equity in the
Company.

 

(c)  Company and Officer understand and agree that except for such limited
post-arbitration judicial review as may be permitted by law, arbitration of such
disputes, as provided for herein, shall be the sole and exclusive mechanism for
resolving any and all existing and future disputes, and that no other forum for
dispute resolution will be available to either party .  The only exceptions are
the claims identified below, which may be resolved in any appropriate fora,
including courts of law, as required by the laws then in effect:

 

15

--------------------------------------------------------------------------------


 

(i)        claims for benefits under the workers’ compensation, unemployment
insurance and state disability insurance laws;

 

(ii)       claims concerning the validity, infringement or enforceability of any
trade secret, patent right, copyright, trademark, or any other intellectual or
confidential property right held or sought by the Company.

 

(d)  Decision of Arbitrator Binding; Waiver of Trial Before Court, Jury or
Government Agency  Company and Officer understand and agree that arbitration
shall be instead of a trial before a court or jury, or a hearing before a
government agency.  Company and Officer understand and agree that the decision
of the arbitrator shall be final and binding on both the Company and Officer,
and it shall provide the exclusive remedy(ies) for resolving any and all
disputes between the Company and Officer, as provided herein, and it shall be
enforceable by any court having proper jurisdiction.

 

COMPANY AND OFFICER FURTHER UNDERSTAND AND AGREE THAT BY SIGNING THIS AGREEMENT,
EACH IS EXPRESSLY WAIVING ANY AND ALL RIGHTS TO A TRIAL BEFORE A COURT OR JURY
OR BEFORE A GOVERNMENT AGENCY REGARDING ANY DISPUTE OR CLAIM WHICH EACH NOW HAS
OR MAY IN THE FUTURE HAVE, AS PROVIDED FOR HEREIN.

 

(e)  Place of Arbitration  Company and Officer understand and agree that
arbitration of disputes provided for herein shall take place in San Francisco,
California.  If, at the time the dispute in question arises, Officer lives and
works more than one hundred (100) miles from San Francisco, California, then
Officer has the option of requesting that the arbitration take place in the
county in which the Company has an office that is nearest to Officer’s residence
at the time the dispute in question arises.

 

(f)  Costs of Arbitration  Company and Officer understand and agree that the
arbitrator’s fee will be borne solely by the Company.  Additionally, the Company
will bear all other costs related to the arbitration, assuming such costs are
not expenses that the Officer would be required to bear if he were bringing an
action in a court of law.  The Company and Officer shall each bear their own
attorneys’ fees incurred in connection with the arbitration, and the arbitrator
will not have authority to award attorneys’ fees unless a statue at issue in the
dispute or other appropriate law authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator shall have the authority to make
an award of attorneys’ fees as permitted by the applicable statute.

 

(g)  Governing Law/Applicable Procedures  Company and Officer understand and
agree that this Agreement, including the obligation to arbitrate, and its
validity, construction and performance shall be governed by the laws of the
State of California without regard to conflict of law principles.  The parties
specifically intend that this Agreement and the provision of benefits hereunder
shall not constitute an “employee benefit plan” subject to any of the provisions
of the

 

16

--------------------------------------------------------------------------------


 

Employee Retirement Income Security Act of 1974, as amended. the Further, the
arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association.

 

(h)  Written Arbitration Decision  Company and Officer understand and agree
that, in any arbitration arising from this agreement to arbitrate, the
arbitrator will be required to issue a written arbitration decision that clearly
sets forth the essential findings on which that award is based.

 

(i)  Preservation of Remedies  Company and Officer understand and agree that, in
any arbitration arising from this agreement to arbitrate, the Officer and the
Company will preserve all remedies to which he or she would otherwise be
entitled in a court of law, except as limited under the terms of this Agreement.

 

(j)  Necessary Minimum Standard of Discovery  Company and Officer understand and
agree that, in any arbitration arising from this agreement to arbitrate, the
Company and Officer will be entitled to discovery in accordance with the
provisions of California Code of Civil Procedure § 1283(a).

 

(k)  Knowing and Voluntary Agreement to Arbitrate  Company and Officer have been
advised to consult with attorneys of their own choosing before agreeing to
arbitrate, and have had an opportunity to do so.

 

COMPANY AND OFFICER HAVE READ THIS AGREEMENT TO ARBITRATE CAREFULLY AND
UNDERSTAND THAT BY SIGNING IT, EACH IS WAIVING ALL RIGHTS TO A TRIAL OR HEARING
BEFORE A COURT OR JURY OR GOVERNMENT AGENCY OF ANY AND ALL DISPUTES AS PROVIDED
FOR HEREIN.

 

16. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

17. Entire Agreement. This Agreement, as amended and restated (together with the
Offer Letter, except to the extent amended pursuant to this amended and restated
Agreement, and documents referenced herein and in the Offer Letter), constitutes
the entire agreement between the parties hereto and supersedes all prior
agreements, if any, understandings and arrangements, oral or otherwise, between
the parties hereto with respect to the subject matter hereof.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement, as amended and
restated, to be executed by its duly authorized officer and Officer has executed
this Agreement, as amended and restated, as of the day and year first above
written.

 

 

RESTORATION HARDWARE, INC.

 

 

 

 

 

By:

  /s/ Patricia McKay

 

 

Name:

 Patricia McKay

 

 

Title:

CFO

 

 

 

 

 

 

 

 

OFFICER

 

 

 

 

 

 

 

 

/s/ Gary G. Friedman

 

 

Signature

 

 

 

 

 

Name: Gary Friedman

 

 

18

--------------------------------------------------------------------------------